DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/16/22.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/8/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in claim 7 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, examiner interprets “close packed manner” as - - packed manner - -.  However, appropriate correction and/or clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oike (U.S. 2019/0371811 A1).
Regarding claim 1, Oike discloses a semiconductor storage device, comprising: 
A substrate (20, Fig. 7); 
A stacked body (22-24, Fig. 7)) disposed above the substrate and having a plurality of first insulating layers (portions between adjacent layers within 23-24, Fig. 7) and a plurality of conductive layers (23-24, Fig. 7) which are alternately stacked ([0104]-[0105]); 
A plurality of columnar portions (MP, Fig. 7) penetrating the stacked body and including: 
A core layer (30, Fig. 7) disposed at a center portion of the columnar portions ([0107]-[0108]), 
A semiconductor layer (31, Fig. 7) disposed around the core layer ([0108]-[0109]), and 
A memory film (34-35, Fig. 8) provided around the semiconductor layer ([0107]-[0108]; [0111]-[0112]); and, 
A slit (SHE, Fig. 7) that divides an upper conductive layer at an upper portion of the stacked body ([0115]-[0116]), 
Wherein in a columnar portion (DMP, Fig. 7) overlapping the slit, the memory film (34-35 within 32 of DMP, Fig. 7; Fig. 8) protrudes from the semiconductor layer (31, Fig. 7).
Regarding claim 3, Oike discloses an upper end of the semiconductor layer (31, Fig. 7) in the columnar portion (DMP, Fig. 7) overlapping the slit (SHE, Fig. 7) is located below the bottom portion of the slit that is disposed in the stacked body.
Regarding claim 4, Oike discloses a second insulating layer (33, Fig. 8) disposed between the core layer (30, Fig. 7-8) and the memory film (34-35, Fig. 8) in the columnar portion (DMP, Fig. 7) overlapping the slit (SHE, Fig. 7) ([0111]).
Regarding claim 5, Oike discloses the memory film (34-35, Fig. 7; MP, Fig. 8) is cylindrical ([0114]).
Regarding claim 6, Oike discloses an insulator disposed in the slit (SHE, Fig. 7) ([0116]).
Regarding claim 7, Oike discloses the columnar portions (MP, DMP, Fig. 7) are arranged in a packed manner (multiple columnar portions MP, DMP in Fig. 7; [0107]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oike (U.S. 2019/0371811 A1) as applied to claim 1 above, and further in view of Ishiduki et al. (U.S. 2019/0296117; “Ishiduki”).
Regarding claim 8, Oike discloses a plurality of first insulating layers (portions between adjacent layers within 23-24, Fig. 7) and a plurality of conductive layers (23-24, Fig. 7) which are alternately stacked ([0104]-[0105]) but does not disclose a barrier film arranged between the plurality of first insulating layers and the plurality of conducting layers.  However, Ishiduki a barrier film (21a, 21b, Fig. 2A) arranged between a plurality of first insulating layers (22, Fig. 2A) and a plurality of conducting layers (21, Fig. 2A) ([0046]).  This has the advantage of suppressing back-tunneling of charge from the conductive layers.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Oike with a barrier film arranged between the plurality of first insulating layers and the plurality of conducting layers, as taught by Ishiduki, so as to suppress back-tunneling of charge and enhance device performance.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        10/7/22